



MANAGEMENT SERVICES AGREEMENT







MEMORANDUM OF AGREEMENT made as of and to have effect from the 1st day of
November 2010.




BETWEEN:




Nation Energy Inc.

900 - 609 West Hastings Street

Vancouver, B.C.

V6B 4W4




(hereinafter called the “Company”




OF THE FIRST PART







AND:




CARAVEL MANAGEMENT CORP.

900 - 609 West Hastings Street

Vancouver, B.C.

V6B 4W4




(hereinafter called “Caravel”)




OF THE SECOND PART




WHEREAS Caravel is a private company in the business of providing management,
office and administrative services to reporting companies; and




WHEREAS the Company wishes to retain the services of Caravel to provide such
services to the Company on the terms and conditions of this agreement;




NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the premises and
of the covenants and agreements hereinafter contained, the parties hereto have
agreed as follows:




1.



APPOINTMENT






The Company hereby retains Caravel to provide management, office and
administrative services to the Company in accordance with the terms of this
agreement.










2.

TERM






This agreement shall commence on the first day of November 2010 and shall
continue on a month-to-month basis until terminated by one of the parties.




This agreement may be terminated by either party upon 30 day’s written notice to
the other party, without cause.




3.

REMUNERATION






The Company shall pay to Caravel for the services rendered by it hereunder:

(a)

the sum of $3,500.00 USD per month; and

(b)

any out-of-pocket expenses incurred by Caravel on behalf of the Company; and

(c)

specific specialized management services.




The amount payable to Caravel hereunder may be altered from time to time during
the term of this agreement by mutual agreement between the parties, provided
however that in the event that any such increase is subject to the prior
approval of the TSX Venture Exchange, or other such organization or regulatory
agency, such increase will be subject to first obtaining such approval.

The sum payable and described in 3(a) shall automatically be increased 3%
annually beginning one year after the effective date described in 2.




2.

SERVICES TO BE PROVIDED




Caravel shall provide the following services to the Company:

(a)

provide assistance with respect to the administration of the financial affairs
of the Company;

(b)

provide liaison with the Company’s auditors;

(c)

assist the senior officers of the Company in developing financial plans for the
Company;

(d)

assist in developing and administering the exploration and development programs
for the Company’s resource properties;

(e)

prepare, in consultation with the Company’s Audit Committee or Board of
Directors, as the case may be, financial statements, related management’s
discussion and analysis, press releases disclosing financial results and other
financial information, and attend to the dissemination thereof to the public and
the shareholders of the Company, as required;

(f)

provide general bookkeeping and accounting services to the Company;

(g)

coordinate and administer the Company’s compliance with the financial reporting
requirements of the securities regulatory authorities having jurisdiction;

(h)

perform or cause to be performed through the Company’s solicitors, the duties of
a corporate secretary pursuant to the requirements of the Business Corporation
Act; and

(i)

provide general office and administration services to the Company;

(j)

provide website creation and maintenance;

(k)

provide electronic filing of all material documents (SEDAR);

(l)

provide the use of office and fixed assets.




1.

NOTICE




Any notice to be given under this agreement shall be in writing and shall be
deemed to have been given if delivered to, or sent by prepaid registered post
addressed to, the respective addresses of the parties appearing on the first
page of this agreement (or to such other address as one party provides to the
other in a notice given accordingly to this paragraph).  Where a notice is given
by registered post it shall be conclusively deemed to be given and received on
the fifth day of its deposit in a Canada post office at any place in Canada.

Either party may terminate this agreement without notice or other act if:

a)

either party is in default in any material respect in the performance of any of
its obligations under this Agreement or otherwise commit any material breach of
this Agreement, and such default continues after thirty (30) days written notice
from the non defaulting party to the defaulting party stating the particulars of
such default.

b)

Bankruptcy or insolvency proceedings are instituted by or against the other
party or the other party as adjudicated a bankrupt, becomes insolvent, makes an
assignment for the benefit of creditors or proposes or makes any arrangements
for the liquidation of its debts or a receiver or receiver-manager is appointed
with respect to any or all of the assets of the other party.

c)

The Company may terminate this agreement with or without notice or other act if
there is any change in the current control and/or management of Caravel which
changes shall be unacceptable to the Company in the Company’s sole discretion.
 This agreement is not assignable by Caravel, either directly or indirectly,
without the written consent of the Company, which consent may be arbitrarily
withheld.




6.

MISCELLANEOUS




a.1

This agreement may not be assigned by either party without the prior written
consent of the other.

a.2

This agreement supersedes any prior agreement, verbal or written, made between
the parties relating to the subject matter hereof, and states the entire
agreement between the parties.  This agreement may be supplemented, altered,
amended, modified or revoked by the parties only in writing.

a.3

The titles of headings to the respective paragraphs of this agreement shall be
regarded as having been used for reference and convenience only.

a.4

This agreement shall enure to the benefit of and be binding upon the parties
hereto and their respective heirs, executors, administrators, successors and
permitted assigns.

a.5

This agreement shall be governed by and interpreted in accordance with the laws
of British Columbia, Canada.

a.6

Time shall be of the essence of this agreement.

a.7

The relationship between the Company and Caravel is intended to be and shall be
that of Principal and Independent Contractor.  The parties hereto acknowledge
and agree that Caravel is not an employee, partner or joint venturer of the
Company.  Caravel shall not act or attempt to act, or represent itself, directly
or by implication, as an employee, partner or joint venturer of the Company.

a.8

The parties hereto acknowledge and agree that the Company is not appointing
Caravel as its agent and that Caravel has no authority, either real or implied,
to enter into any contracts or to otherwise bind the Company contractually.

a.9

Caravel shall not enter into any agreement, contract or arrangement with any
stock exchange, with any regulatory authority or with any person, firm or
corporation imposing any legal obligation or liability of any kind whatsoever on
the Company.




IN WITNESS WHEREOF the parties hereto have executed this agreement as of the day
and year first above written.




Nation Energy Inc.










“John R Hislop”

Director







CARAVEL MANAGEMENT  CORP.  










“Dean Willows”

Controller








